         Case 5:13-cr-40039-JAR Document 294 Filed 07/20/20 Page 1 of 3




                    In the United States District Court
                         for the District of Kansas




United States of America,
          Plaintiff,

v.                                         Case No. 13-CR-40039-07-JAR
Kyle Lunnin
         Defendant.


         Order Reducing Term of Imprisonment to Time Served


        This matter is before the Court on the Defendant’s Motion to Reduce

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 291] filed on July 16, 2020.

The government does not oppose the request and the government agrees the

defendant is a proper candidate for immediate release from the Bureau of

Prisons.

   Mr. Lunnin was sentenced to serve 168 months’ imprisonment for one count

of conspiracy to possess with intent to distribute more than 500 grams of

methamphetamine and 68 kilograms of marijuana, 21 U.S.C. §§ 841(b)(1)(A),

846, and one count of tampering with a witness, 18 U.S.C. § 1512(a)(2)(A). [Doc.

222].

   The Court has considered the applicable factors set forth in 18 U.S.C.

§ 3582(c)(1)(A)(i) and 18 U.S.C. § 3553(a) to modify the defendant’s term of
       Case 5:13-cr-40039-JAR Document 294 Filed 07/20/20 Page 2 of 3




imprisonment to time served. Mr. Lunnin suffers from serious health

conditions that place him at greater risk of severe disease from COVID-19

including diabetes and cancer remission, and was hospitalized in February

2020 for severe lymphedema. Furthermore, the defendant has demonstrated

to the court that he can abide by conditions of supervision as evidenced by his

home plan, which has been approved by the United States Probation Office.

   The Court therefore concludes in its discretion that extraordinary and

compelling reasons warrant the reduction of the defendant’s sentence to time

served pursuant to Section 3582(c)(1)(A), and defendant’s motion is hereby

granted.

   IT IS THEREFORE ORDERED by the Court that the Defendant’s motion

for reduction of sentence pursuant to 18 U.S.C. § 3582 [Doc. 291] is hereby

granted. The Court reduces Defendant’s sentence to time served.

   IT IS FURTHER ORDERED that Defendant’s period of supervised

release is extended to August 9, 2025. All previously imposed terms and

conditions of supervised release remain in effect.

   IT IS FURTHER ORDERED that the Court imposes the following

additional condition for defendant’s period of supervised release: Defendant

shall be placed on home confinement until August 9, 2025. During this time,

defendant shall remain at his place of residence except for employment;

education; religious services; medical, substance abuse, or mental health

                                       2
       Case 5:13-cr-40039-JAR Document 294 Filed 07/20/20 Page 3 of 3




treatment; attorney visits; court appearances; court-ordered obligations; or

other activities as preapproved by the U.S. Probation Officer. Defendant shall

be required to wear a location monitoring device, which will include Radio

Frequency, Global Positioning System and/or Random Tracking at the

discretion of the probation officer, and defendant shall abide by all technology

requirements. Defendant shall follow all location monitoring procedures

specified by the probation officer, and defendant must contribute toward the

cost, to the extent that he is financially able to do so, as directed by the Court

or the probation officer.

   Mr. Lunnin shall begin the term of supervised immediately upon his release

from the Bureau of Prisons.

   IT IS SO ORDERED.

   Dated this 20th day of July, 2020, at Kansas City, Kansas.


                                      s/ Julie A. Robinson
                                     The Honorable Julie A. Robinson
                                     Chief United States District Court Judge




                                        3
